                    To:        Finnell, Jeffrey B.[FINNELLJ@SEC.GOV]; Rosado-Desilets,
                    Virginia[RosadoDesiletsV@SEC.GOV]
                    From:      Friestad, Scott
                    Sent:      Thur 5/21/2015 1 :39:55 PM
                    Importance:            Normal
                    Subject: FW: New Matter




                     FYI.




                    From: Bondi, Bradley J.[mailto:bbondi@cahill.com]
                    Sent: Thursday, May 21, 20151:18 PM
                    To: Friestad, Scott
                    Subject: Re: New Matter



                    Thanks Scott. That works for us. We will send over a binder of materials several days
                    in advance.



                    Best regards,

                    Brad


                    On May 21, 2015, at 1:07 PM, Friestad, Scott                          wrote:




                         Let's shoot for mid-morning on Monday, June 8- how about 10:30? Also, do you
                         have any materials that you can send over for folks to review beforehand?



                         Scott




                                                                                                         SEC-SEC-E-0000892
Subject to Protective Order in D. Mass. Case No. 18-cv-11926-PBS                                   EPROD-SEC-LIT-E-001189144
                              From: Bondi, Bradley J. i..;..;...:..;==-=--=-:....:..=====.:...:..i
                              Sent: Wednesday, May 20, 2015 9:16 AM
                              To: Friestad, Scott
                              Subject: Re: New Matter



                              Confidential Treatment Requested Under FOIA



                              Scott,



                              Following up on our emails below, we represent Ligand Pharmaceuticals.
                              Ligand has been the victim - and continues to be the victim - of an
                              aggressive and recently renewed attack by a short-seller named Emmanuel
                              Lemelson, his firm Lemelson Capital Management and his fund, the Amvona
                              Fund. Through "reports", press interviews and multi-media outlets, Lemelson
                              has disseminated statements about Ligand - while he has been shorting the
                              stock - that are demonstrably false and which have had statistically significant
                              impacts on the price of the stock. Mr. Lemelson self-reportedly made a
                              substantial amount of money from his efforts, and he has restarted his attacks
                              in the last few weeks. There are many similarities with the Paul Berliner
                              enforcement case.



                              While Ligand and its prior counsel have had some contact with the
                              Enforcement Staff (through the Boston office and the Office of Whistleblower
                              Protection) in the past concerning Lemelson, we wish to discuss new conduct
                              by Lemelson since those meetings. In addition, those meetings did not
                              include economic analysis which since has been conducted using forensic
                              economists, and we also have new facts to share. In other words, we are not
                              intending to repeat information previously shared with Staff, and this meeting
                              will include new conduct that previously has not been reported.




                                                                                                                SEC-SEC-E-0000893
Subject to Protective Order in D. Mass. Case No. 18-cv-11926-PBS                                          EPROD-SEC-LIT-E-001189145
                              § or Tuesday, June 9 in Washington to hear a presentation of the evidence
                              and analysis? In attendance will be myself and two colleagues from Cahill,
                              Economist Dr. Jim Overhahl, and senior management of Ligand (likely the
                              CEO, President, and General Counsel). We anticipate the meeting will last
                              approximately two hours.



                              Thank you in advance for your time and attention to this matter.



                              Best regards,

                              Brad Bondi




                              On May 18, 2015, at 9:47 AM, Friestad, Scott <FriestadS@SEC.GOV> wrote:



                                  Okay, thanks. Sounds good.




                                   From: Bondi, Bradley J. [mailto:bbondi@cahill.com]
                                   Sent: Monday, May 18, 2015 9:30 AM
                                   To: Friestad, Scott
                                   Subject: Re: New Matter



                                  Yes. We're hoping to schedule a meeting soon with you. We're finalizing
                                  our analyses.




                                                                                                             SEC-SEC-E-0000894
Subject to Protective Order in D. Mass. Case No. 18-cv-11926-PBS                                       EPROD-SEC-LIT-E-001189146
                         Cahill Gordon & Reindel LLP

                         1990 K Street, N.W., Suite 950, Washington, D.C. 20006

                         t: +1.202.862.891 o I t: +1.212.701.37101 t: +1.866.836.0501
                         m: +1.703.731.88641 =====~



                                  On May 18, 2015, at 9:25 AM, Friestad, Scott
                                  wrote:



                                       Are you still working on the referral that you mentioned to me several
                                       weeks ago? As I recall, it concerned potential misconduct involving a
                                       false rumor, sort of like the Berliner case.



                                       Scott




                                  **********************

                                  The information contained in this e-mail message is confidential and may
                                  be privileged. If the reader of this message is not the intended recipient,
                                  or an employee or agent responsible for delivering it to the intended
                                  recipient, you are hereby notified that any dissemination, distribution,
                                  copying or other use of this communication is strictly prohibited and no
                                  privilege is waived. If you believe you have received this communication in
                                  error, please notify the sender immediately by replying to this email and
                                  then delete this email from your system. Thank you.




                                                                                                                 SEC-SEC-E-0000895
Subject to Protective Order in D. Mass. Case No. 18-cv-11926-PBS                                           EPROD-SEC-LIT-E-001189147
